RSPO

Summary Report of SEIA and HCV Assessments PT Unggul Lestari
Kotawaringin Timur District, Central Kalimantan Province

Executive Summary

This Executive Summary fulfills the RSPO New Planting Procedures Format “Summary
Report of SEIA and HCV Assesment” (RSPO latest reversion of 5" May 2010).

PT Unggul Lestari (PT UL) is located in the Tumbang Boloi Village, Tumbang Sepayang
Village, Sei Hanya Village, and Bukit Indah Village, Antang Kalang Sub District,
Kotawaringin Timur District, Central Kalimantan Province. The Permitted Area (Izin Lokasi)
was approved by the Kotawaringin Timur Regent decree (Surat Keputusan Bupati
Kotawaringin Timur) No 377.460.42 dated on 28 April 2005 (Size + 14,500 ha). Plantation
Bussines Permit (Izin Usaha Perkebunan/ IUP) was approved by Kotawaringin Timur Regent
decree No. 525.26/701/IX/EKBANG/2006 dated on 4 September 2006; the total area based
on IUP is 14,445 ha. Land Use Title (HGU) issued by head of National Land Bureau (BPN)
Kotawaringin Timur District No. 42 dated on 3 October 2007 (size 14,445 ha).

PT UL is committed to develop a sustainable palm oil management system and was RSPO
certified on 04" September 2012. As part of sustainable palm oil management, PT UL has
conducted the Social Environment Impact Assessment, High Conservation Value (HCV)
identification and Social Impact Assessment (SIA). HCV assessment in PT Unggul Lestari
was conducted in June/July 2007 using HCV Toolkit 2003, and more detailed survey and
comprehensive HCV Assessment was conducted by Aksenta in March-April 2009. In
addition, land cover and planting assessment was conducted in June/July 2007 using satellite
data, field assessment and verification with the FPIC document for land use right
compensation. The land use change and green house gases emission (GHG) analysis is
updated using RSPO Carbon Assessment Tool for New Oil Palm Planting dated December
2014. The latter report will be submitted to the RSPO Emission Reduction Working Group
separately as per RSPO requirements.

Based on HCV and land cover assessments and land use change analysis there was no
primary forest and peat swamp forest in the HGU of PT UL. Almost the entire land consisted
of previously cultivated, shrub land and open land areas. Based on the Report of Semi
Detailed Soil Survey and Palm Oil Suitability Assessment of PT UL it is concluded that no

Page 1 of 24
RSPO

peat soil is present in PT UL. The summary of results from HCV assessments within the PT
UL concession showed four out of six high conservation values (or HCV) areas, namely
HCV 1, HCV 4, HCV 5, and HCV 6 are present in PT UL concession. The important element
of HCV 1 is the existing Agile Gibbon (Hylobates agilis) populations as well as other
wildlife species that falls under HCV 1 category, such as Malayan Sun Bears and indications
of Orangutan corridors. HCV 4 area relates to erosion, springs, and river banks. HCV 5 is
identified based on utilization of land by the community which is usually marked by
plantations and houses. HCV 6 is identified by places designated as sacred by the community

which are found scattered within the concession.

PT UL’s presence and operations in general contribute positive social impact to economic
condition and regional development such as: land acquisitions for plantation area have been
well executed. The direct impacts are local manpower absorption and new business
opportunities. The potential negative social impact is related to the company’s operations
such as, the rivers which are used by the village communities may be polluted by the
company’s activities. Causes which may have impact on the social relation between the
company and the local communities will have to be attended adequately and the consistency

in safeguarding and maintaining relation with the communities must be established.

Page 2 of 24
RSPO

Scope of SEIA and HCV Assessment

General Data of the Company

Company Name

Deed of Establishment
Adjustment Article of
Association

Capital Status

Taxpayer Notification Number
Company Address

Type of business
Status of concession land

Contact person
Geographical Location
Surrounding Entities

PT Unggul Lestari
Eddy Simin, SH; No: 48 dated on 29 October 2004
Eddy Simin, SH; No: 115 dated on 27 September 2010

Foreign Investment (Penanaman Modal Asing)
01.880.411.2.123.000

Spring Tower 04 - 44, Jl. K.L. YosSudarso, Tanjung
Mulia, Medan Deli, Medan, Sumatera Utara

Oil Palm Plantation & Processing

Permitted Area (Izin Lokasi) No 377.460.42 dated on
28 April 2005 (Size + 14,500 ha)

Plantation Business Permitted (Izin Usaha Perkebunan/
IUP) No. 525.26/701/IX/EKBANG/2006 dated on 4
September 2006 (Size + 14,445 ha) updated on 25" July
2014, 188.45/297/Huk-Ek.SDA/2014

Land Use Title (HGU) No. 42 dated on 3 October 2007
(size 14,445 ha).

Yee Yung Cheong

See Picture 1, Picture 2, Picture 3 and Picture 4

PT. UL plantation is located in the vicinity of Tumbang
Boloi Village, Tumbang Sepayang, Sei Hanya, and
Bukit Indah Village. PT. UL’s direct borders are with
Bukit Indah Village, Sei Hanya Village, Tumbang
Sepayang Village, and Tumbang Boloi Village. PT. UL
plantation borders with other entities: PT. Karya
Makmur Palm Oil Plantation, PT. Buana Adhitama
Palm Oil Plantation, and Cooperation Efforts.

The scope of Social and Environment Impact Assessment of PT UL covers the local social
entities within the Land Use Title (HGU No 42) area and around the plantation. Thus, the
High Conservation Value assessment covers the Land Use Title (HGU No 42) or formal area

boundary into an area of corporate governance. The HCV assessment also covers landscape

level including areas outside the HGU expanded into villages and surrounding areas which

have considerable importance for the assessment of HCV values. Potential areas for oil palm

plantings as part of corporate social responsibility (CSR) projects in villages in the vicinity

(outside) of the HGU when opportunity arises are included.

Page 3 of 24
ag

ase

“~~ :
3

.«

INDONESIA

iN

auatvatigepe

ws
we

INDIAN OCEA KAZ
Australia:

Picture 1 Location of PT Unggul Lestari in Indonesia

Page 4 of 24
Pulipeiba KALIMANTAN TENGAH
LOCATION OF PT. UNGGUL LETARI

Province Boundary

District Boundary

‘Seale 1 2.000.000 Province City

Sanggau Sintang

District Cty

eas

a
.
e

Le

Boundary PT. Unggul Lestan
KALIMANTAN BARAT

Nangapinch

KALIMANTAN TIMUR

PT. UNGGUL LESTARI
atta

‘Amuntai

Barabal
Kandangan
Rantau

Ke
BAKJARMASIN KALIMANTAN SELATAN

Picture 2 Location of PT Unggul Lestari in Central Kalimantan Province

Page 5 of 24
‘
bee
wt
»

Seale 1: 700.000

KALIMANTAN TENGAH.
KABUPATEN KOTAWIRINGIN TIMUR

District Boundary

River
25 Distt Cy

Subdietnet City

PT. UNGGUL LESTARI

“Tanggiling

Petanvapanaang

Baungongo

Picture 3 Location of PT Unggul Lestari in Kotawaringin Timur District

Page 6 of 24
kerya Makmur Abadi

raf htm aha

agers

|
=

Hutan Sawit Lestari

Perkebunan’

PT.UNGGUL LESTAR!

PETA LAYOUT PT. UNGGUL LESTARI &
PERUSAHAAN SEKITAR

Legenda:

HUT. Unggu Lestari

Desa / Dusun

a
ial
in
=

Picture 4 Location of PT Unggul Lestari and its surrounding entities

Page 7 of 24
RSPO

The permits that have been obtained by the company are inclusive of Location Permit (Izin

Permits

Lokasi), Social Environment Impact Assessment (DPPL), and the Plantation Bussiness
Permit (Izin Usaha Perkebunan) and Land Use Title. The followings are the list of the
licenses and recommendations:

Table 1. Types of permits and recommendations PT Unggul Lestari

N malcenses aml Issued by Number and date Note
o recommendations
1. | Deed of Establishment Eddy Simin, SH No : 48
dated on 29 October 2004
2. | Adjustment Article of Eddy Simin, SH No: 115
Association dated on 27 Septemebr 2010
3. | Taxpayer Notification Tax Serve Office Registered
Number 01.880.411.2.123.000 26-07-2005
4. | Location Permit (Izin Regent of Kotawaringin Timur | No 377.460.42 + 14,500 ha
Lokasi) (Bupati Kotawaringin Timur) __| dated on 28 April 2005
5. | Social Environment Regent of Kotawaringin Timur | No. 160 tahun 2010 dated 23
Impact Assessment (Bupati Kotawaringin Timur) | April 2010
6. | Plantations Business Regent of Kotawaringin Timur | 525.26/701/IX/EKBANG/200 | 14,445 ha
Permit (IUP) (Bupati Kotawaringin Timur) 6 dated on 4 September 2006
Updated: 90 tFFB/hr
188.45/297/Huk.Ek.SDA/201
4 dated 25" July 2014
7. | Land Use Title (HGU) Head of National Land Bureau | No. 42 14,445 ha
(BPN) Kotawaringin Timur dated on 3 October 2007
District

Area and time-plan for new plantings

The proposed new planting area by PT UL is from the balance of unplanted non-HCV areas
in the HGU which will be based on agreement by the owners of the land through the FPIC
(free, prior and informed consent) process. New oil palm plantings as CSR projects in
villages in the vicinity outside of the HGU when opportunity arises are included. Land
development and planting of oil palm are following the procedures of RSPO New Planting
Procedures. This is part of an ongoing planting and the NPP documents are meant for
notification only. Activities that will be undertaken are land acquisition or compensation to
the land owners through the Free Prior and Informed Consent (FPIC) process. Socialisation
and engagement with the communities on village oil palm development plan will also be
undertaken. HCV management and monitoring activities that have been put in place will

continue to be enforced.

Page 8 of 24

a. SEI Assessment

RSPO

Assessors and their credentials:

Assessment Process and Procedures

The Social Impact Assessment of PT Unggul Lestari was carried out by Aksenta which is
located at JI. Gandaria VIII/10, Kebayoran Baru, Jakarta 12130; Telephone/fax: +62 21 739-
6518, E-mail: aksenta@aksenta.com. The team members are:

Name

Expertise

Social Impact Assessment

Dwi R. Muhtaman

Forest and timber product
certification, RSPO certification,
coffee certification, social
strategy.

Team leader, social auditor,
certification

Agus E. Munoraharjo

Cultural anthropology,
community based information
and communication facilitator,
community development tourism,
and peace studies.

Socio-cultural

Sujatnika

Social relations, human resource
management, collaboration
management, training facilitator.

Employment issues, social

relations, process facilitation.

Assessment Methods (data sources, collection, dates, program, and visited places)

Social Impact Assessment on the ground was carried out as bellows:

Data and information collection method

Methods used to collect data and information were:

a. Document review. Conducted for documents available with the company and other

documents obtained from other important stakeholders.

b. Observation. Conducted for condition, utilization, and management of land and

natural resources, and the community livelihoods.

c. Semi-structured

interviews.

Conducted for plantation management, staffs,

employees, formal and informal leaders, and members of the community.

FGD (Focus Group Discussion). Community FGD was conducted in Sei Hanya and
Tumbang Sepayang Villages. Another FGD was conducted with employee and staff

representatives.

Page 9 of 24
RSPO

e. Workshop. Inter-village workshop (attended by representatives from 5 villages) was
held in Sei Hanya Village.

Methods of Data and Information Analysis

Analysis is focused on key stakeholders who are most likely to succeed or fail and/or
parties who receive the greatest impact, whether in intensity or magnitude. This analysis
included: 1) identification of key stakeholders and their relations with the existence
(establishment and operations) of PT Unggul Lestari; 2) identification of each
stakeholder’s position, orientation, interest, and concerns; and 3) mapping of the
relationship tendencies of each stakeholder with PT Unggul Lestari and among
stakeholders.

To better understand the position, orientation, interests, and concerns of each key
stakeholder, analysis was conducted for stakeholders’ roles, including: responsibilities,
rights, and (expected) benefits received by the relevant stakeholders, and relationships
with other stakeholders

Cause-effect analysis. Mapping the relationships between cause factors and effect
indications. This map illustrates the implications or consequences from a choice of action
(may be activities, attitudes, behaviors) whether direct or indirect toward the community
(including company employees). Indications of the effects (implications/consequences)

focused on points related with the five key elements of the community’ lives.

Activities conducted in the social impact assessment include:

1.

Collect preliminary information: This includes data and information collection before the

team conducted field visit. Data was collected from the company and other resources.

Study design: A meeting was held by the Assessment Team to discuss preliminary data

and information, identification of data and information needed before field assessment,

design field study method and techniques, and determine assessment schedule.

Field assessment: Field assessment was conducted to collect data and information, record

opinions and situations, identify key issues, and begin to analyze situations occurring in

the study site. Field activities were conducted through the following steps:

e Opening meeting. Meeting was conducted between study team and company to
discuss the study team’s activities while in the field, determine company counterparts,

agree on schedule, and discuss items regarding team transportation and logistics.

Page 10 of 24
RSPO

e¢ Document review. Data and information were collected from company documents
and other supporting documents in the company.

e Field activities. Collecting field data and information, obtained directly through
observations and indirectly, through meetings with the community, company
management, or company employees.

e Closing meeting. This meeting was held between the study team and the company.
The study team presented the assessment findings, and together discussed and
clarified key issues, and field assessment follow-up activities, whether from the study
team as well as the company.

4. Analysis. All data and information, whether from document review, interviews,
observations, FGD, or study team’s notes on field finding and key issues, were compiled
and analyzed to understand the current situations and predict the social impacts.

5. Reporting. A step to reconstruct the situation, develop analytical frame, understand cause-
effect and feedback relationships, and develop social impact frame, in a systematical
report.

The findings obtained from the methods above were analyzed. The baseline of the analysis

was based on RSPO P&C criteria relevant to sustainable social aspects. The

recommendations also covered other issues which were not entailed in the RSPO P&C, in the

form of ideas or aspirations as the result of the field analysis.

b. HCV Assessment
Assessors and their credentials

The HCV assessment in the Land Use Title (HGU No 42) of PT Unggul Lestari by Aksenta
located at JI. Gandaria VIII/10, Kebayoran Baru, Jakarta 12130; Telephone/fax: +62 21 739-
6518, E-mail: aksenta@aksenta.com. The team members are:

1. Pupung F. Nurwatha. In this HCV Assessment, responsible for identification of HCV 1,
2, and 3. Education: BSc in Biology. Has great expertise and experience in wildlife
management, habitat and population assessment, as well as wildlife conflict mitigation
and wildlife rescue. Contact: pupung@aksenta.com

2. Bambang Widyatmiko, Team member from Aksenta responsible for identification of

HCV Currently working on his doctorate degree in spatial planning. Has extensive

Page 11 of 24
RSPO

expertise and experience in water and land management as well as spatial analysis.
Contact: bambang@aksenta.com

3. Ganip Gunawan, team member from Aksenta responsible for identification of HCV 5
and 6. Education: MSc in Geography. Has extensive expertise and experience in socio-
environmental studies, and in social management related to the environment.

4. Dwi R Muhtaman, team leader from Aksenta. Education: MSc in Public Administration.
Field of expertise: Certification and social auditor. Has extensive expertise and
experience in research and assessment for certification system for forest management as

well as forestry and plantation products including oil palm and coffee.

Assessment Methods (Data sources, data collection, dates, program, and visited places)
HCV Identifying Methods

The assessment covers the Land Use Title (HGU) which has been approved as the company’s
project area. Assessments also expanded into villages and other areas which could be
considerably of relevant importance to the proposed plantation area. The field survey was
conducted on 26 March — 2 April 2009.

In the process, each observation team was accompanied by the field staff from the company
and local representatives who are familiar with the site. Besides field activities, the team also
collected information from the local people through individualistic interviews, as well as
public consultations. Verification through confirmation and cross checking with the local
people based on the technique of purposive sampling — which included the socialites, the
enclaves’ owners (if existed), and the related interest parties.

The understanding and scope of HCV for the oil palm plantation sector refers to the HCVF
definitions which apply to the forestry sector. The Identification of High Conservation Value
guidelines developed from ProForest 2008, HCV Toolkit 2003, and HCV toolkit 2008 - the
toolkit for the revision HCV consortium. Other references are such as IUCN, CITES, and
other guidelines as well as the relevant laws of Indonesia were also subjects of consideration.

Identifying Methods for HCV 1, 2, and 3

The target of identification of HCV 1, 2, and 3 is to find important biodiversity areas. These
important areas are distinguished by the status of area, the authenticity of the community or
ecosystem, as well as presence of important flora and fauna species. The importance of the
species refers to the legal and endangered status of the species (rare, endangered, or critically
endangered) in accordance with national as well as international regulations (IUCN and

Page 12 of 24
RSPO

CITES) flora and fauna conservation. In addition, importance values of wildlife and habitat
can also be based on the ecological roles of the species in the tradition and culture of the
indigenous peoples.

Reconnaissance survey was conducted to rapidly survey the presence of important flora and
fauna species. The presence of a species was recorded through:

e Direct observation, whether through visual observation or calls (diurnal or nocturnal
species),

e Indirect observation such as evidence of wildlife activities in its habitat (such as prints,
trails, scratch marks on tree trunks, nests, scales, snake skin, bird feather or mammal
hair, and such).

e Wildlife parts (skull, horn, skin, feather/hair, teeth, scales, and other recognizable body
parts) hunted or caught by the community in the surveyed areas. Interviews were
conducted to complete the information on the location, hunting time or time of the
wildlife capture.

e Secondary information, or the presence of wildlife based on the community’s
information, including locals or field staff. Secondary information was always verified
to check the reliability of the information through additional sources. All collected
secondary information was then validated by comparing with natural history and
distribution of the species in the location (through literature review) as well as
comparing with the habitat condition and type during the survey. Any discrepancies
between the wildlife description with its natural distribution or current habitat

condition of the species determined as absent in the study site.

All field findings were analyzed and presented as a species checklist with a short description

and spatial distribution.

HCV 4 Identification Methodology

In order to identify the existence of HCV 4 in an oil palm plantation, two approaches were
applied. The first approach was analysis to find out the interactions and correlations between
the water system and the plantation land in a wide context. The approach also covered the
area outside the plantation area. The second approach was another analysis to find out the
significant values of such locations and their impacts to the plantation location. Thus, in this
analysis, the perspective used was the inside area in the plantation. Based on both
approaches, the phases of identifying HCV 4 were analysis of the secondary data, field
survey, and the integrated data analysis of secondary data and the field survey. The
identification of the HCV 4 areas was done by analyzing the area from the metrology point of

Page 13 of 24
RSPO

view, the soil analysis, topography, watershed, and the field survey and interviews. The field

observation was carried out on the chosen locations; i.e. Springs, river, river condition, land

clearing, plantation in production, and other locations representing the condition of the water

management in the plantation.

HCV 5 and HCV 6 Identification Methodology

The focus of HCV 5 is an area or site within a concession with important values in provision

of the needs of the local community. There are three aspects to consider in the assessment:

1.

Importance value. A site or area is categorized as HCV 5 if its importance values cannot
be replaced by its owners or users.

Basic needs. A site or area is categorized as HCV 5 if it contains one or more functions in
basic need provision for its owners or users as: main source of carbohydrates, main
source of animal proteins, main source of potable water and water for daily needs, main
source of building/housing and household materials, main source of energy for light or

cooking, main source of medicines, main source of basic childhood education.

Owners, users, or beneficiaries. An area or site categorized as HCV 5 if is the source of
basic needs provisions for its owner or users. Owners, users, or beneficiaries may be
households, groups, or local communities, including plantation communities (company
staff and their families who live in the plantation vicinity).

HCV 6 focuses on sites or areas inside a concession of important tradition/cultural identity

for the local community. There are two points assessed:

1.

Importance value. A site or area is categorized as HCV 6 if its importance values cannot
be replaced by indigenous peoples or the tradition/culture of the local community.

Tradition/cultural identity and continuity. An area or site is categorized as HCV 6 if it
contains one or more of the following functions:

e Historical functions; such as presence of a historical site or artifact;
e Spiritual functions; such as sacred or forbidden areas;

e Customary/traditional functions, such as the presence of plants, animals, or other
materials used for traditional ceremonies/rituals, including purification baths;

e Areas or sites recognized by the government as traditionally protected sites; such as
one site in Musi Rawas Regency designated to protect the Anak Dalam Tribe.

Page 14 of 24
RSPO

The HCV Assessment Phases

This HCV identification assessment was conducted following the steps below:

1.

Literature review, to develop HCV methods for oil palm plantation adapted from
ProForest and supplemented with field survey, and to collect information on the

company, including site and land use maps.

Conducted opening meeting, to present the aim and objective as well as overview of
the HCV identification and management processes, as well as the scope of work and
reporting. During the opening meeting, additional information was collected on the
company profile; documents including available maps, as well as planned field survey
schedule along with field assistance, accommodations and logistics. Opening meeting
was conducted on 27 March 2009 in Bukit Indah Estate and attended by company
staff.

Field survey, conducted consecutively from all estates. Reconnaissance survey was
conducted from 26 March - 2 April 2009 to study the areas in need of re-checking
(sites surveyed attached). In addition to conducting direct field observations,
information was collected from employees, field staff, as well as the farming

community.

Participatory mapping, or mapping based on the participation of field staff, LC field
assistant, and field survey assistant, Human Resources Assistant, and Survey
Assistant from each estate. This workshop was conducted on 31 March in Estate
Office. The map included land cover, wildlife distribution, river system, swamps,

water sources, fire prone areas, hills, shelters, villages, and sacred sites.

Results of field survey conducted by the Aksenta team with the company field
assistants were then analyzed using the basic HCV map to produce initial indicative
HCV areas. These initial findings were then discussed with the company during the
Closing meeting to clarify and submit the immediate necessary actions for the

company to conduct in relevance to these initial findings.

Further analysis of the field findings and discussion results of the closing meeting will

be presented as a full report.

Page 15 of 24
RSPO

Summary of Assessment Findings
a. SEI Assessment

The SIA was conducted with participatory social impact assessment approach. Choice of
technique study carried out among others is document review, participatory observation,
structured depth interview and focus group discussion. The technique is selected in order for
any information generated can be verified through triangulation method, a method that
combines several methods of social research for Social Impact Assessment.

Based on stakeholders profiling and confirmed from information collected through interviews
with village officials and community and focus group discussion, the communities are from
seven villages around the concession of PT Unggul Lestari and those operating in the
concession as enclaves with mixed rubber and agriculture crops. The villages are: Bukit
Indah, Tumbang Manya, Tumbang Kalang, Sei Hanya, Sungai Sepayang, Batu Agung
Village, and Tumbang Boloi Villages. Based on the villages’ origin, and related to the
dominant ethnic groups of the villagers, the five villages are categorized as “indigenous
villages” and two others are categorized as “transmigrant villages”. The characteristics of the
“indigenous” villagers include: dominated by Dayak tribe; practices shifting cultivation; main
source of livelihood is from farming, rubber tapping, and rattan harvest; river provides source
of clean water and transportation. Characteristics of the “transmigrant” villagers include:
dominated by Javanese and few Sundanese, main source of livelihood is farming.

Based on the field data, information, and observations, as well as analysis and synthesis of
the main issues and predicted impact, the following conclusions can be made:

e The villages surrounding PT Unggul Lestari concession are all categorized as
underdeveloped villages. Several characteristics observed of these villages include
relatively low level of education (elementary school graduate), limited educational
facilities (number of buildings, classrooms, teaching media, number and quality of
teachers), limited health facilities (no Integrated Community Health Center, those present
are without nurses, or nurses not equipped with adequate health equipments and supplies,
or clinics have nurses and adequate supplies and medicine but lack routine doctor’s
visits), lack of electricity, low quality and very limited transportation infrastructure (roads
are dusty in the dry seasons and muddy in the rainy seasons), limited economic
infrastructure (small shops or kiosks).

e Activities that are predicted to create positive impact in the lives and livelihoods of the
community include 1) Community Development and CSR activities related to the

Page 16 of 24
RSPO

company’s views on sustainability. Opportunities for oil palm development as CSR
projects to enhance village development when opportunity arises should be considered.

Impact prediction, assessment, and management plan map to increase positive social
impacts and minimize negative impacts are important preliminary immediate action plan

that can be carried out by the company.

Activities predicted to create negative impacts in community lives and livelihoods
include: 1) socialization: completed although only involved Muspika, district officials,
and several village officials and villagersi; 2) land acquisition: rushed, weak verification,
lack of dialog processes; 3) land clearing: hasty, disturbs or changes hydrological
functions, degrades clean water sources; 4) recruitment: lack of transparency, staffs and
other higher levels of employment are dominated by HO.

Related to RSPO mission that emphasizes sustainability and that company sustainability
(economic sustainability) will be ensured when the sustainability of the lives and
livelihoods of surrounding communities are improved and employees rights are fulfilled
(social sustainability), social impacts must be seriously, strategically, and sustainably
anticipated and managed. For this mission, PT Unggul Lestari needs to develop a Social

Management Plans in a participatory way.

General Recommendations of social impact management:

This Social Impact Assessment for PT Unggul Lestari plantations and its factories were

conducted so that the results could be used by the company in its operational social impact

planning and management to ensure future sustainability of the company’s operations.

Results of this Social Impact Assessment can also be used as reference for company planning

to achieve oil palm company certification standards based on the Roundtable on Sustainable
Palm Oil (RSPO).

General recommendations are:

1.

The company’s vision is “To be a fully integrated palm oil corporation that is renowned
for the quality of its people and its products.” This vision includes a social vision within

“the quality of its people.” This social vision needs to be realized by PT Unggul Lestari.

PT Unggul Lestari management unit has created a clear and measurable strategy for
social management. This strategy is the main foundation in developing social

management programs.

Page 17 of 24
RSPO

3. Develop participatory approaches for socially-relevant activities: from planning,
implementing, and monitoring/evaluation. Community participation must be included in

planning company vision, mission, and social strategy.

b. HCV assessments

Rapid assessment of HCV in PT Unggul Lestari (PT. UL) was conducted to identify if any
potential HCV areas are present in the concession of PT. UL. The assessment was conducted
in June-July 2007 to evaluate the land covers in the concession of PT. UL as well as to
conduct a rapid assessment on the potential of HCV areas. The objective of this assessment
was to map out any land cover with potential HCV areas or primary forests in PT. UL so as to
provide information to the management in land development planning. The assessment of
potential HCV areas conducted by rapid assessment using the guidelines developed from
HCV Toolkit 2003 (www.hevnetwork.org) showed that no primary forest and in PT. UL
there are presence of HCV 1, HCV 4, and HCV 6. The presences of these HCVs in this rapid

assessment were reconfirmed with more details survey and comprehensive study.

Based on HCV Assessment by Aksenta in 26 March — 2 April 2009 confirm that, within the
PT UL concession are found four out of six high conservation values (or HCV) areas, namely
HCV 1, HCV 4, HCV 5, and HCV 6. The important element of HCV 1 is the existing Agile
Gibbon (Hylobates agilis) populations as well as other wildlife species that falls under HCV
1 category, such as Malayan Sun Bears and indications of Orangutan corridors. HCV 4 area
relates to erosion, springs, and river banks. HCV 5 is identified based on utilization of land
by the community which usually marked by plantations and houses. Lastly, HCV 6 is
identified by places designated as sacred by the community which are found scattered within
the concession. The total HCV area identified was + 1,821 ha or + 12.6 % of the total Land
Use Title (HGU) in the assessments by Aksenta. Total HCV | & 4 is 1,221.06 ha, HCV 4 is
578.06 ha and HCV 5 is 22 ha. The summary of HCV area in HGU PT UL is picture 5, the
type HCV indicated by ID Number in the map (reference of the respective ID number
presented in table 2). he HCV area and proposed expansion of oil palm area in PT UL shown

in Picture 6.

Page 18 of 24
RSPO

PT.UNGGUL LESTARI

Ly : PETA KEBERADAAN HCV
a 2
Me os
2 Peto: Lape: CW =
Legenda

[aoe omen oe
ee =i

Picture 5 Map of HCV areas in PT Unggul Lestari

Page 19 of 24
PT. UNGGUL LESTARI

KABUPATEN : KOTAWARINGIN TIMUR
PROVINSI : KALIMANTAN TENGAH

PETA OVERLAY RENCANA TANAM
-HCV

3000

3000 6000 Meters

1: 100.000 Meters

Projection : UTM Zone 49S
Datum WGS 1984

KETERANGAN

MM Area HCV

(I Rencana Tanam
[5 Avea Tanam dan Lainnya

Lokasi PT UL

Picture 6 Location of HCV & HCV-MA and planned planting area within PT Unggul Lestari

Page 20 of 24
RSPO

Table 2 Presence of HCV areas (indicated by ID Number) in PT Unggul Lestari.

ID Description Size (Ha) HCV Type
1 Shrubland and water catchment area. 8.71 4.1,4.2
2 Hill area and water catchment area. 39.26 1.4, 4.2
3 Fire break. 25.23 1.4, 4.3

Riparian zone. 36.55 1.4, 4.3
6 | Riparian zone, fire break and important water source for
. e. 32.17 42
agriculture and fishery.
Mix rubber and shrubland on side Batu River. Riparian zone <
7 ee . 15.55 1.4, 4.3
function as fire break and important water source.
8 Riparian zone. 37.74 1.4, 4.3
g _ | Secondary forest on very disturbed hills. These areas function as 1003 14,42
water catchment.
Riparian zone with natural conditions. 172.91 1.4, 4.3

11 | Riparian zone function as fire break and important water source

7 . a 10.87 42
for agriculture and fishery.

15 Water catchment area. 17.85 4.2
16 Riparian zone function as fire break and important water source 54.25 14,43

for agriculture and fishery.

24 Rubber cultivation, there is a sacred area. 0 6

30 Small population of Gibbons 55.73 1.2

Riparian zone Mawei river and Engen river. 10.28 4.2

31 | Water spring. 0 4.1

32 | Water spring. 0 4.1
33 | Water spring. 0 4.1
38 Natural vegetation on riparian zone, the passage of small 24.39 14,43

Gibbons population.
Small Gibbons population and other animals, habitat such as mix

40 rubber cultivation/old shrubland on side Mawei river (Mawei 86.43 14,43

river bridge). Riparian zone, fire break and important water : ay he
source for agriculture and fishery.
Corridors of small Gibbons population and other animals on

41 | Riparian zone. Riparian zone, fire break and important water 48.72 1.4,4.3

source for agriculture and fishery.

42 Riparian zone function as fire break and important water source 46.83 42,43

for agriculture and fishery.

Small population Gibbons and Kelasi, Manis javanica, Sun Bear

track. Habitat such as old rubber cultivation, old shrubland with 123.63 12, 14,43
rattan already to harvest on riparian zone. Riparian zone, fire

43 | break and important water source for agriculture and fishery.

3 5
Landowners are very depending on their land for livelihood. is 5
Gibbons corridors, habitat such as old shurbland on riparian zone.
44 | Riparian zone, fire break and important water source for 42.97 1.4,4.3
agriculture and fishery.
Gibbons corridors, habitat such as old shurbland on riparian zone.
46 Riparian zone, fire break and important water source for 73.51 1.4, 4.2, 4.3
agriculture and fishery.
Gibbons corridors, habitat such as old shurbland on riparian zone.

47 Riparian zone, fire break and important water source for 84.07 1.4, 4.2, 4.3

agriculture and fishery.

RSPO

Riparian zone function as fire break and important water source

48 - . ce 31.21 42,43
for agriculture and fishery.
49 Riparian zone function as fire break and important water source 46.01 42
for agriculture and fishery.
Watershed of Sempayang river 24.02 41,43
51 | Landowners (Mr.Pemilu) do not want to sell his land. He is 3 5
depending on their land for livelihood.
52 | Water spring 0 4.1
53 | Water spring 0 4.1
54 | Water spring 0 4.1
55 Water catchment and Gibbon corridors. 85.64 1.2, 4.2
Found 2 Gibbons on the habitat mix rubber cultivation and old
56 | shrubland. Old shrubland, water catchment. 39.57 14,42
57 Gibbon corridors, especially in old shrubland block. 10.01 1.4,4.2
59 Shrub, fields, is a watershed. 13.55 4.2
60 Manya river. 32.98 4.2
Sacred, such as Pantar (R 10). 0 6
61 | Sandung (grave) on above hill. 0 6
Old shrubland, mix rubber cultivation and fields, small Gibbons
62 | population and Kelasi still found. Riparian zone, fire break and 63.1 12,43
important water source for agriculture and fishery.
65 Potential as a corridor of wild animals, the watershed of Samai 16.04 14,42
river.
Gibbons corridor on young shrubland area. Hil areal on nature
. . . ee 31.36 14
66 land cover vegetation, potential as a habitat of animals.
Hill area on nature land cover vegetation, water catchment. 19.69 4.2
The area along Samai River, potential as animals track and
67 important animals place protect in the habitat river and riparian 111.35 1.4, 4.3
zone.
68 Riparian zone and Kedoran river watershed. 29.95 4.2
72 _| Potential as wild animal’s corridor. Riparian zone and Kedoran 2531 14,42
river watershed.
3 Karuk river is an area potential as HCV 4 area. 11.68 42
Sandung (grave) 0 6
7 Maintained land owner, did not want to sell the land to the 1 5
company.
78 Riparian zone of Mawei river function us habitat corridor of wild 33.07 14,42
animals.
79 Riparian zone of Mawei river function us habitat and corridor of 18.11 14,42
wild animals.
93 Steep slope of the hill outside part of the concession as a water 8.52 42
catchment.
Total HCV 1,821.12 | HCV 1,4,5&6

RSPO

Several issues which might threaten the HCV areas were identified:

Some threatens about the existences of HCV in PT Unggul Lestari actually and potentially,

such as:

1) Land Clearing.
2) Hunting of wildlife animals.
3) Logging in riparian zone.

4) Poisoning fish by local people in river upstream.

General Recommendations for HCV Management:

Several general recommendation are made, which can immediately be followed up to protect

and manage the HCV areas:

)

2)
3)

4)

Conducting comprehensive survey to delineate potential indicative HCV areas and its
necessary transformation toward definitive HCVs.

After the establishing HCV areas, immediately compiling a HCV Management Plan.

The HCV conservation and management must consider connectivity between HCV areas
with the overall local landscape.

HCV protection and management needs to involve the local communities, since most of
the HCV area is managed by the community and the HCV's interests and benefits are the

interests and benefits of all stakeholders.
RSPO

Internal responsibility

Formal signing off by assessors and company

This document is the summary of assessment result on High Conservation Value (HCV) and
Social Impact Assessment (SIA) in PT Unggul Lestari — Kotawaringin Timur District Central
Kalimantan Province and has been approved by the Management of PT Unggul Lestari.

Aksenta, Management PT Unggul Lestari,

Pupung Firman Nurwatha
Date: 31 March 2015 Yee Yung Cheon

General Manager PT Unggul Lestari

Statement of acceptance of responsibility for assessment

Assessment result document on High Conservation Value (HCV) and Social Impact
Assessment (SIA) of PT Unggul Lestari by Aksenta will be applied as one of the guidelines

in managing palm oil plantation in PT Unggul Lestari.

Net
<

Yee Yung Cheong
General Manager PT Unggul Lestari
Date: 31 March 2015

Page 24 of 24
